99999999DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
2.	Claims 1-17 are pending; claims 1 and 8 are independent.
Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1, 2, 4, 5, 11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han (US 2018/0102095).
Regarding claim 1, Han teaches a pixel circuit (fig. 2), comprising: 
a storage capacitor (fig. 2, a capacitor C1), a light emitting diode (an organic light emitting diodeD1), a data writing circuit (transistor T2), a compensation circuit (Transistor T3), a driving transistor (Transistor T1) and a light emitting control circuit (Transistor T5); 

a first electrode of the light emitting diode (fig. 2, D1) is electrically coupled to a third node (fig. 2, a node between the light emitting diode (D1) and Transistor 5), and a second electrode of the light emitting diode is electrically coupled to a second power supply terminal (fig. 2, the cathode terminal of the light emitting diode coupled to power supply VSS); 
the data writing circuit (fig. 2, transistor T2) is electrically coupled to the second node and is configured to write a data voltage into the second node under the control of a gate control signal (fig. 2, transistor T2, the first terminal of T2 coupled to data line and a second terminal coupled the node A and the gate terminal coupled to scan(n) signal. In the data writing phase, the nth scanning signal Scan (n) is low, the second thin film transistor T2 is turned on, and the first node A writes the voltage VData of the data signal Data); 
the compensation circuit (fig. 2, transistor T3) is electrically coupled to the first node (fig. 2 the node at gate terminal of transistor T1 “G”)  and the third node (fig. 2, a node between the light emitting diode (D1) and transistor 5), and is configured to write a voltage of the third node, as a compensation voltage, into the first node under the control of a compensation control signal provided by a compensation signal terminal, wherein the compensation voltage is a sum of a lighting voltage of the light emitting diode and a voltage of the second power supply terminal (fig. 2 and Paras 0080-0081, 
a control terminal of the driving transistor is electrically coupled to the first node (fig. 2, the gate terminal of  transistor T1 coupled to a node at “G”), a first electrode of the driving transistor is electrically coupled to a first power supply terminal (fig. 2,  one terminal of transistor T1 coupled to power supply VDD), and a second electrode of the driving transistor is electrically coupled to the light emitting control circuit (fig. 2,  the other terminal of transistor T1 coupled to one terminal of transistor T5); 
the light emitting control circuit (fig. 2, transistor T5) is configured to, under the control of a light emitting control signal, control the light emitting diode to emit light under the driving of the driving transistor (fig. 2, transistor T5, in the light emitting phase, the light emission control signal Em (n) is low, the fifth thin film transistor T5 is turned on, the first thin film transistor T1 (driving transistor) is also turned on due to the storage function of the capacitor C1, and the organic light emitting diode D1 emits light).
Regarding claim 2, Han teaches the pixel circuit of claim 1, further comprising: a reset circuit electrically coupled to the first node and configured to write an initialization voltage into the first node under the control of a reset signal so as to reset the voltage of the first node (fig. 2, transistor T4 and Para 0080, wherein, in extracting stage, the n-1th 1) is low voltage level, and the nth scan signal Scan(n) is high voltage level, and the light emitting control signal Em(n) is high voltage level. Both the fourth thin film transistor T4 and the third thin film transistor T3 are activated, and the first node A is written with the reference voltage Vref through the activated fourth thin film transistor T4 and then write the reference voltage Vref to gate of the driving transistor T1 through the capacitor C1).
Regarding claim 4, Han teaches the pixel circuit of claim 2, wherein the reset circuit comprises a third transistor, wherein a first electrode of the third transistor is electrically coupled to an initialization voltage terminal, a second electrode of the third transistor is electrically coupled to the first node, and a control electrode of the third transistor is electrically coupled to a reset signal terminal (fig. 2, transistor T4 and Para 0080, wherein, in extracting stage, the n-1th scan signal Scan(n-1) is low voltage level, and the nth scan signal Scan(n) is high voltage level, and the light emitting control signal Em(n) is high voltage level. Both the fourth thin film transistor T4 and the third thin film transistor T3 are activated, and the first node A is written with the reference voltage Vref through the activated fourth thin film transistor T4 and then write the reference voltage Vref to gate of the driving transistor T1 through the capacitor C1).
Regarding claim 5, Han teaches the pixel circuit of claim 1, wherein the compensation circuit comprises a fourth transistor (fig. 2, transistor T3), wherein a first electrode of the fourth transistor is electrically coupled to the third node  (fig. 2, one terminal transistor T3 coupled to the node between the light emitting diode (D1) and Transistor 5), a second electrode of the fourth transistor is electrically coupled to the first node (fig. 2, the other terminal of transistor T3 coupled to the node at gate terminal 
Regarding claim 11, Han teaches the driving method for driving the pixel circuit of claim 1, comprising a compensation stage and a light emitting stage, wherein in the compensation stage, controlling the data writing circuit to be turned on by using the gate control signal so as to write the data voltage into the second node (figs 2, 3 and Para 0082, wherein the n-1th scan signal Scan(n-1) is high voltage level, and the nth scan signal Scan(n) is low voltage level, and the light emitting control signal Em(n) is high voltage level, so the second thin film transistor T2 is turn on and the first node A is written with the voltage VData of the data signal Data, and with the capacitor C1, the voltage level Vg of the gate G of the first thin film transistor T1 is coupled to: Vg=VDATA−[Vref−(VSS+VOLED)] = VDATA – Vref + VSS + VOLED 
controlling the compensation circuit to be turned on by using the compensation signal so as to write the voltage of the third node, as the compensation voltage, into the first node, wherein the compensation voltage is the sum of the lighting voltage of the light emitting diode and the voltage of the second power supply terminal (fig. 2 and Paras 0080-0081, in the OLED turn-on voltage extraction phase, the n-1 scanning signal Scan (n-1) is low potential, the third thin film transistor T3 is turned on, the potential Vg of the gate electrode G of the first thin film transistor T1 is drained through the conducting third thin film transistor T3 to: Vg = VSS + VOLED, VSS represents the negative supply voltage, VOLED represents the turn-on voltage of the organic light-
in the light emitting stage, controlling the data writing circuit to be turned off by using the gate control signal, controlling the compensation circuit to be turned off by using the compensation signal, controlling the driving transistor to be turned on by using the voltage of the first node, and controlling the light emitting control circuit to be turned on by using the light emitting control signal so as to drive the light emitting diode to emit light (figs 3, 6 and Para 0099, wherein both the n-1th scan signal Scan(n-1) and the nth scan signal Scan(n) provide non effective potentials to deactivate the second thin film transistor T2, the third thin film transistor T3 and the fourth thin film transistor T4, and the light emitting control signal Em(n) provides the effective potential to activate the fifth thin film transistor T5, and the first thin film transistor T1 is also activated due to the storage function of the capacitor C1, and the organic light emitting diode D1 emits light, and a current IOLED flowing through the organic light emitting diode D1 satisfies).
Regarding claim 14, Han teaches a display device, comprising the pixel circuit of claim 1 (Para 0087).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2018/0102095), and further in view of Wang (US 2018/0226027), hereinafter “Wang 27”). 
Regarding claim 3, Han teaches the pixel circuit of claim 1, wherein the data writing circuit comprises a first transistor and a first electrode of the first transistor is  electrically coupled to a data voltage terminal (fig. 2, transistor T2, the first terminal of T2 coupled to data line), a second electrode of the first transistor and is electrically coupled to the second node (fig. 2, transistor T2, a second terminal coupled the node A “a second node as claimed”), a control electrode of the first transistor is electrically coupled to a first gate control signal terminal (fig. 2, transistor T2, the gate terminal coupled to scan(n) signal) and the first transistor write the data voltage into the second node under the control of the first gate control signal terminal (fig. 2 and in the data writing phase, the nth scanning signal Scan (n) is low, the second thin film transistor T2 is turned on, and the first node A writes the voltage VData of the data signal Data);
Han does not expressly disclose wherein the data writing circuit comprises a second transistor, wherein switching characteristics of the first transistor are opposite to those of the second transistor, and both a first electrode of the first transistor and a first electrode of the second transistor are electrically coupled to a data voltage terminal, both a second electrode of the first transistor and a second electrode of the second transistor are electrically coupled to the second node, a control electrode of the second transistor is electrically coupled to a second gate control signal terminal, and the second transistor write the data voltage into the second node under the control of the first gate control signal terminal and the second gate signal terminal.
type transistors or may be P-type transistors; or one part of the transistors are N-type transistors, and another part of the transistors are P-type transistors, to which the present disclosure does not limit.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the pixel circuit of Han by incorporating the teaching of “Wang 27” to include a input or writing module, which is includes a second transistor to share a data line data with the first transistor in order to improve negative phenomena of non-uniformity of display brightness of a display caused by a threshold voltage. (Para 0005, “Wang 27”).

8.	Claims  6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2018/0102095), and further in view of Wang (US 2017/0270860), hereinafter “Wang 60”). 
Regarding claim 6, Han teaches the pixel circuit of claim 1, wherein the light emitting control circuit comprises a fifth transistor (fig. 2, transistor T5), wherein a first electrode of the fifth transistor is electrically coupled to the second electrode of the driving transistor (fig. 2, one terminal of transistor T5 coupled to one terminal of driving 
Han does not expressly disclose wherein the light emitting control circuit comprises a sixth transistor a first electrode of the sixth transistor is electrically coupled to a common electrode terminal, a second electrode of the sixth transistor is electrically coupled to the second node, and a control electrode of the sixth transistor is electrically coupled to the light emitting control signal terminal.
However, “Wang 60” disclosed in figs 3, 4 and Para 0065-0069, wherein the fifth switch transistor T5 considered as a claimed “a sixth transistor”, the gate of T5 connected to the light emission control signal, one terminal of the T5coupled to the reference signal Vref and the other terminal coupled to one terminal of a capacitor C “a second node”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a pixel circuit of Han by incorporated the teaching of “Wang 60” to include a light emission control module, which is includes a second transistor to transmit a reference signal to the first terminal of the capacitor through the a second switch transistor of the light emission control module in order to control a drive control module to drive a light emission component to emit light (Para 0067, “Wang 60”).
Regarding claim 7, Han in view of “Wang 60”  teaches the pixel circuit of claim 2, wherein a difference between the initialization voltage and a voltage of the second power supply terminal is larger than a lighting voltage of the light emitting diode (Para 0082, “Wang 60”).

9.	Claims 8, 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2018/0102095), in view of Wang (US 2018/0226027), hereinafter “Wang 27”) and further in view of Wang (US 2017/0270860), hereinafter “Wang 60”). 
Regarding claim 8, Han teaches a pixel circuit (fig. 2), comprising 
a storage capacitor (fig. 2, a capacitor C1), a light emitting diode (an organic light emitting diode D1), a driving transistor (transistor T1), a first transistor (transistor T2), a third transistor (transistor T4), a fourth transistor (transistor T3), a fifth transistor (transistor T5), 
a first terminal of the storage capacitor (fig. 2, capacitor C1) is electrically coupled to a first node (fig. 2, a node at a gate terminal of T1 “G”), and a second terminal of the storage capacitor is electrically coupled to a second node (fig. 2, a node A);
a first electrode of the light emitting diode (fig. 2, D1) is electrically coupled to a third node (fig. 2, a node between the light emitting diode (D1) and Transistor 5), and a second electrode of the light emitting diode is electrically coupled to a second power supply terminal (fig. 2, the cathode terminal of the light emitting diode coupled to power supply VSS); 

a first electrode of the first transistor is electrically coupled to a data voltage terminal (fig. 2, transistor T2, the first terminal of T2 coupled to data line), a second electrode of the first transistor is electrically coupled to the second node (fig. 2, transistor T2, a second terminal coupled the node A “a second node as claimed”), a control electrode of the first transistor is electrically coupled to a first gate control signal terminal (fig. 2, transistor T2, the gate terminal coupled to scan(n) signal); 
a first electrode of the third transistor (fig. 2, transistor T4) is electrically coupled to an initialization voltage terminal (fig. 2, one terminal of the transistor T4 coupled to reference voltage Vref), a second electrode of the third transistor is electrically coupled to the first node (fig. 2, the other terminal of transistor T4 coupled to the gate terminal of driving transistor T1 “G”, considered as a first node through the capacitor C1), and a control electrode of the third transistor is electrically coupled to a reset signal terminal (fig. 2, Para 0080, the gate terminal of transistor T4 coupled to scan signal Scan(n-1); 
a first electrode of the fourth transistor  is electrically coupled to the third node (fig. 2, one terminal of the transistor T3 coupled to a node between the light emitting diode (D1) and transistor T5, considered as a third node), a second electrode of the 
a first electrode of the fifth transistor is electrically coupled to the second electrode of the driving transistor (fig. 2, one terminal of transistor T5 coupled to one terminal of driving transistor T1), a second electrode of the fifth transistor is electrically coupled to the third node (fig. 2, the other terminal of the transistor T5 coupled to the anode of the light emitting diode (D1), considered as a third node), and a control electrode of the fifth transistor is electrically coupled to a light emitting control signal terminal (fig. 2, the gate terminal of the transistor T5 is coupled to a light emitting control signal Em(n)); 
Han does not expressly disclose a pixel circuit comprising a second transistor, wherein switching characteristics of the first transistor are opposite to those of the second transistor; both a first electrode of the first transistor and a first electrode of the second transistor are electrically coupled to a data voltage terminal, both a second electrode of the first transistor and a second electrode of the second transistor are electrically coupled to the second node, and a control electrode of the second transistor is electrically coupled to a second gate control signal terminal. 
However, “Wang 27” disclosed in fig 3 and Paras fig. 3 and Paras 0048-0049, wherein the input module 60 comprise a first transistor T1 and an eighth transistor T8 “a type transistors or may be P-type transistors; or one part of the transistors are N-type transistors, and another part of the transistors are P-type transistors, to which the present disclosure does not limit.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a pixel circuit of Han by incorporated the teaching of “Wang 27” to include a input or writing module, which is includes a second transistor to share a data line data with the first transistor in order to improve negative phenomena of non-uniformity of display brightness of a display caused by a threshold voltage. (Para 0005, “Wang 27”).
Han in view of “Wang 27” does not expressly disclose a pixel circuit comprising a sixth transistor wherein, a first electrode of the sixth transistor is electrically coupled to a common electrode terminal, a second electrode of the sixth transistor is electrically coupled to the second node, and a control electrode of the sixth transistor is electrically coupled to the light emitting control signal terminal.
However, “Wang 60” disclosed in figs 3, 4 and Para 0065-0069, wherein the fifth switch transistor T5 considered as a claimed “a sixth transistor”, the gate of T5 connected to the light emission control signal, one terminal of the T5coupled to the reference signal Vref and the other terminal coupled to one terminal of a capacitor C “a second node”).

Regarding claim 10, Han in view of  “Wang 27” and in view of  “Wang 60” teaches the pixel circuit according to claim 8, wherein the first transistor, the second transistor, the third transistor, the fourth transistor, the fifth transistor, the sixth transistor, and the driving transistor each comprise a field effect transistor (Para 0076, “Wang 60”).
Regarding claim 15, Han teaches display device, comprising the pixel circuit of claim 8 (Para 0087).

10.	Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2018/0102095), in view of Wang (US 2018/0226027), hereinafter “Wang 27”) and further in view of Wang (US 2017/0270860), hereinafter “Wang 60”), and further in view of Pan (US 2018/0102085). 
Regarding claim 16, Han teaches the display device of claim 15, but Han in view of  “Wang 27” and in view of  “Wang 60” does not expressly disclose wherein the pixel circuit is integrated on a silicon substrate.
100 includes an LED display 102 formed on one side 106 of a substrate 101 and control electronics 104 formed on the other side 108 of the substrate 101. The substrate 101 can be a silicon substrate.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the pixel circuit of Han in view of  “Wang 27” and in view of  “Wang 60” by incorporated the teaching of Pan to include a silicon substrate in order to get a predictable results.
Regarding claim 17, Han teaches the display device of claim 15, but Han in view of  “Wang 27” and in view of  “Wang 60” does not expressly disclose, wherein the display device comprises a virtual reality display device or an augmented reality display device.
However, Pan disclosed in par 0047, wherein the LED arrays can be widely used in many applications, including portable electronic and communication devices, such as virtual reality (VR)/augmented reality (AR) displays, or any lighting applications.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the pixel circuit of Han in view of  “Wang 27” and in view of  “Wang 60” by incorporated the teaching of Pan to use the LED arrays in a portable electronic and communication devices, such as virtual reality (VR)/augmented reality (AR) displays in order to get a predictable result.


Allowable Subject Matter
11.	Claims 9, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art either alone or in obvious combination does NOT teach ALL of the above limitations including:
wherein in a reset stage, the first transistor, the second transistor, and the third transistor are configured to be turned on, and the fourth transistor, the fifth transistor, the sixth transistor, and the driving transistor are configured to be turned off, so that a voltage of the first node is equal to Vinit and a voltage of the second node is equal to Vdata, wherein, Vinit is an initialization voltage, Vdata is a data voltage, as recited ion claim 9.

The prior art either alone or in obvious combination does NOT teach ALL of the above limitations including:
wherein the pixel circuit further comprises a reset circuit electrically coupled to the first node, and configured to write an initialization voltage into the first node under the control of a reset signal to reset the voltage of the first node, the driving method further comprising a reset stage, wherein, in the reset stage, controlling the compensation circuit, the driving transistor and the light emitting control circuit to be turned off, controlling the data writing circuit to be turned on by the gate control signal to write the data voltage into the second node, and controlling the reset circuit to be turned on by using a reset control signal to reset the voltage of the first node., as recited in claim 12.

The prior art either alone or in obvious combination does NOT teach ALL of the above limitations including:
a reset stage, a compensation stage and a light emitting stage, wherein in the reset stage, controlling the first transistor, the second transistor and the third transistor to be turned on, controlling the fourth transistor, the fifth transistor, the sixth transistor and the driving transistor to be turned off, the voltage of the first node is reset to Vinit, and the voltage of the second node is Vdata; where, Vinit is the initialization voltage, and Vdata is the data voltage; as recited in claim 13.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-	Wang (US 2017/0039945), relates to the field of display technology, and more particularly to a pixel circuit, a driving method thereof and a display device.
-	Xuan (US 2017/0047002), relates to the technical field of display, in particular to a pixel driving circuit, a driving method for the pixel driving circuit and a display device.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571)270-5852. The examiner can normally be reached 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571 272 0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.E.E/Examiner, Art Unit 2625                                                                                                                                                                                                        3/25/2022

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625